United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1394
Issued: August 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 4, 2012 appellant filed a timely appeal from the February 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a four percent permanent impairment of his left arm or a two percent permanent impairment of
his right leg, for which he received schedule awards.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on June 21, 2003 appellant, then a 45-year-old mail handler,
sustained a right knee sprain, left wrist sprain and lumbar strain due to a fall at work. He
returned to limited duty in February 2004 and full duty in April 2004.2
In a July 15, 2004 report, Dr. Nicholas Diamond, an attending osteopath, detailed
appellant’s complaints and findings on examination, including the existence of 4/5 strength in his
right quadriceps and extensor hallucis longus. He noted that appellant had diminished left grip
strength and limited motion of his left second and third fingers. Dr. Diamond found that
appellant had 25 percent permanent impairment of his left arm and 17 percent permanent
impairment of his right leg under the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001). The file was referred to Dr. Arnold T.
Berman, an OWCP medical adviser. On October 13, 2004 Dr. Berman opined that the medical
evidence established that appellant had two percent permanent impairment of his left arm and
two percent impairment of his right leg.3 On November 17, 2004 appellant filed a claim for a
schedule award.
In a January 31, 2005 decision, OWCP granted appellant a schedule award for a two
percent permanent impairment of his left arm and a two percent permanent impairment of his
right leg. It based its award on the October 13, 2004 report of Dr. Berman.
In an October 26, 2005 decision, an OWCP hearing representative determined that there
was a conflict in the medical opinion between Dr. Diamond and Dr. Berman regarding the extent
of appellant’s permanent impairment. He set aside the January 31, 2005 decision and remanded
the case for referral of appellant to an impartial medical specialist for evaluation of this issue.
On remand, OWCP referred appellant to Dr. Edward J. Resnick, a Board-certified
orthopedic surgeon, for an impartial medical examination. On December 20, 2005 Dr. Resnick
reported that, upon examination, appellant exhibited no synovial thickening or effusion in either
knee and that range of motion was 0 to 120 degrees in both knees. He noted that appellant had
full range of motion in both hands and that motor power was normal in his left arm.
Neurological testing of the arms and legs was normal. Dr. Resnick found that appellant had no
residual impairment of his arms or legs, noting the lack of any findings of restricted range of
motion, decrease of strength, atrophy or sensory changes. Regarding appellant’s complaints, he
noted, “I have described the man’s subjective complaint[s]. In my opinion, in the absence of
objective findings, these cause no physical impairment.”

2

Appellant had a prior work injury on October 17, 2002 that was accepted under another claim for trigger finger
of his left second and third fingers and sprains/strains of his left hand and his left third and fourth fingers. He had
trigger finger release surgery on June 23, 2003 that OWCP authorized. Under this claim, appellant received a
schedule award on April 15, 2005 for a two percent impairment of his left arm
3

Dr. Berman indicated that there was no objective evidence of weakness in appellant’s right leg, but noted that he
had a right leg impairment of two percent due to right leg pain. He found full range of motion in appellant’s left
hand and fingers, but found that he had a left arm impairment of two percent due to left hand pain.

2

On April 7, 2006 Dr. Morley Slutsky, a Board-certified occupational medicine physician
and an OWCP medical adviser, agreed with Dr. Resnick that appellant did not have any
permanent impairment of his arms or legs.
In an April 12, 2006 decision, OWCP found that appellant was not entitled to receive any
additional schedule award compensation for his left arm or right leg, basing its determination on
the opinion of Dr. Resnick.
Appellant requested a hearing before an OWCP hearing representative. At the hearing
held on August 16, 2006, counsel argued that Dr. Resnick was improperly selected under the
computerized system for selecting impartial medical specialists.
In an October 30, 2006 decision, OWCP’s hearing representative affirmed the August 16,
2006 decision, finding that the selection of Dr. Resnick was proper. In a July 2, 2008 decision,
OWCP affirmed its October 30, 2006 decision.
In a February 17, 2009 decision, OWCP’s hearing representative found that appellant was
not entitled to additional schedule award compensation with respect to his right leg. She
determined that there was a conflict in the medical evidence regarding his left arm impairment
and that he should be referred back to Dr. Resnick for a new examination and additional
evaluation.
In accordance with the February 17, 2009 decision, OWCP attempted to refer appellant to
Dr. Resnick for further evaluation. Dr. Resnick advised, however, that he no longer performed
permanent impairment evaluations. OWCP referred appellant to Dr. Howard Stein, a Boardcertified orthopedic surgeon, for an impartial medical examination and evaluation of his
impairment.
In a June 30, 2009 report, Dr. Stein determined that appellant had a six percent permanent
impairment of his left arm under the standards of the fifth edition of the A.M.A., Guides due to
range-of-motion deficits in the third and fourth fingers of his left hand. On October 9, 2009
Dr. Slutsky determined that appellant did not have any permanent impairment of his left arm
because it had not been shown that the limited finger motion of his left hand was related to the
accepted work injuries.
OWCP asked Dr. Stein to provide a supplemental assessment of appellant’s left arm
impairment under the standards of the sixth edition of the A.M.A., Guides. In a January 5, 2010
report, Dr. Stein determined that, under the sixth edition, appellant had a six percent permanent
impairment of his left arm based on hand pain and limited finger motion. On January 22, 2010
Dr. Craig M. Uejo, a Board-certified orthopedic surgeon serving as an OWCP medical adviser,
stated that appellant had a two percent permanent impairment of his left arm under the standards of
the sixth edition. He noted that appellant’s impairment rating should depend on the sixth edition
diagnosis-based impairment rather than loss of range of motion.
OWCP requested that Dr. Stein provide additional clarification of his January 5, 2010
report. On May 14, 2011 Dr. Stein stated that there was no evidence that appellant had residuals of
his accepted left wrist sprain or trigger finger and noted, “If this is true, then the two percent
disability of the hand based only on diagnosis may not be correct. The patient will still have a two
3

percent impairment rating if we eliminate the pain as being caused by the residuals of the injury
since I found no objective cause of pain, then the loss of motion can be used as two percent
impairment of the upper extremity.” On May 25, 2011 Dr. Slutsky reiterated that appellant did not
have permanent impairment of his left arm.
In a June 16, 2010 decision, OWCP determined that appellant did not have more than a
four percent permanent impairment of his left arm or a two percent permanent impairment of his
right leg, for which he received schedule awards.
In a September 8, 2010 decision,4 the Board set aside OWCP’s February 17, 2009
decision on the basis that the opinion of Dr. Resnick required clarification regarding appellant’s
right leg impairment. The Board noted that, if Dr. Resnick was unwilling or unable to clarify his
opinion, the case should be referred to another appropriate impartial specialist. Because
Dr. Resnick no longer performed permanent impairment evaluations, OWCP referred appellant
to Dr. Andrew Collier, a Board-certified orthopedic surgeon, for examination and evaluation of
his right leg impairment.
In an October 1, 2010 order,5 the Board set aside its September 8, 2010 decision on its
own motion to further consider whether OWCP properly followed its procedures in selecting
Dr. Resnick, the impartial medical specialist.
In a November 9, 2010 report, Dr. Collier determined that, under the standards of the
sixth edition of the A.M.A., Guides, appellant had a 10 percent permanent impairment of his
right leg due to range-of-motion deficits of the right knee.
In a December 28, 2010 decision, OWCP set aside its June 16, 2010 decision finding that
that Dr. Stein had not provided a rationalized opinion on appellant’s impairment despite being
provided an opportunity to clarify his opinion. It remanded the case for referral to a new impartial
specialist in order to evaluate appellant’s permanent impairment.
OWCP referred appellant to Dr. William H. Simon, a Board-certified orthopedic surgeon,
for an impartial medical examination.6
In a July 26, 2011 report, Dr. Simon found that appellant did not have any permanent
impairment of his left arm and right leg. He provided an extensive history of appellant’s medical
problems, including his accepted work injuries. Dr. Simon noted that range-of-motion testing of
the knees was taken three times and all these movements were the same. Appellant could flex
from 0 to 120 degrees on the right and left and there was no instability or effusion in either knee.
4

Docket No. 09-1769 (issued September 8, 2010).

5

Docket No. 09-1769 (issued October 1, 2010).

6

The record contains a July 7, 2011 ME023 iFECS report, produced under the Medical Management Application
system, stating that an impartial medical examination was scheduled with Dr. Simon. The record also contains
bypass screen shots for other Board-certified orthopedic surgeons, including Dr. Mark Rekant, who was bypassed
because he only specialized in hand injuries, Dr. Scott Rushton, who was bypassed because he was too busy to
schedule any appointments at that time and Drs. Joseph Jelen, Herbert Stein and Stuart Trager, who were bypassed
because they did not perform impairment evaluations.

4

Deep tendon reflexes about the knees and ankles were hypo-reactive but symmetrical and
sensation was intact to pinprick in both lower extremities. Dr. Simon stated that wrist range of
motion was performed three times and was equal on each time with palm flexion being 60
degrees and dorsiflexion being 90 degrees on the right and left. Power was normal on flexion
and extension. Ulnar deviation on both sides (done three times) was 45 degrees and radial
deviation on both sides (done three times) was 25 degrees. Dr. Simon indicated that range-ofmotion testing of the digits of the hands was performed. The metacarpophalangeal (MP) joints
were measured at 0 degrees extension to flexion of 90 degrees three times in both hands and the
interphalangeal (IP) joints were measured at 0 degrees extension and 90 degrees of flexion three
times in both hands. Testing of the distal interphalangeal (DIP) joints of the fingers and the IP
joint of the thumbs in both hands was performed three times and measured 0 to 45 degrees of
flexion. Dr. Simon noted that appellant could make a tight fist in both hands and that grip
strength was good on the right and left. Examination of the spine to palpation showed no areas
of tenderness in the mid line or to the right or left of the mid line. Dr. Simon found that all of
appellant’s work-related conditions had resolved, noting that he did not have any objective
findings confirming the existence of these conditions. He opined that appellant did not have any
permanent impairment of his left arm or right leg under the sixth edition of the A.M.A., Guides.
Regarding the A.M.A., Guides, Dr. Simon stated:
“Using the Digit Regional Grid, Table 15-2, for sprain/strain of the 3rd and 4th
fingers of the left hand came up with class 0. Class 0 is not ratable for
impairment, there were no adjustment modifiers since they are not required with
class 0, therefore the residual impairment of the 3rd and 4th fingers is 0.
“Using the Wrist Grid, Table 15-3 on page 395, indicates that a wrist sprain is a
class 0 which is non-ratable and again adjustments are not required for class 0.
This is equivalent to 0 permanent impairment for wrist sprain.
“Utilizing the Knee Regional Grid, Table 16-3, page 509, for strain of the knee
gives a class 0. Adjustments are not required for class 0. The impairment of the
lower extremity or a strain/sprain is 0 percent permanent impairment.
“Using the Lumbar Spine Regional Grid on page 570, [Table] 17-4, for
sprain/strain gives a class 0, again with class 0 adjustment is not required.
“There were no peripheral nerve injuries and therefore no impairment of the lower
extremities is given for the lumbar spine sprain and strain. Since there were no
peripheral nerve injuries I did not have to use the findings in [The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009)] to determine any permanent impairment due to any injury of
the lumbar spine.”
On August 7, 2011 Dr. Slutsky agreed with Dr. Simon that appellant did not have any
permanent impairment of his left arm or right leg.
In an August 22, 2011 decision, OWCP denied appellant’s claim for additional schedule
award compensation. It found that the opinion of Dr. Simon, the impartial specialist, was well

5

rationalized and established that appellant did not have permanent impairment related to his
accepted conditions.
In a September 27, 2011 decision, the Board set aside OWCP’s February 17, 2009
decision and found that Dr. Resnick had been improperly selected as an impartial medical
specialist. The Board determined that OWCP had not complied with its selection procedures.7
In an October 6, 2011 decision, OWCP affirmed its August 22, 2011 schedule award
decision.
Appellant requested a review of the written record. He submitted an updated
November 28, 2011 report from Dr. Diamond who took his examination findings from July 15,
2004 and applied the standards of the sixth edition of the A.M.A., Guides. Dr. Diamond found
that appellant had a nine percent permanent impairment of his right leg.
In a February 27, 2012 decision, OWCP affirmed its October 6, 2011 decision denying
appellant’s claim for additional schedule award compensation. It found that the opinion of
Dr. Simon established that appellant was not entitled to additional compensation.
LEGAL PRECEDENT
Under FECA, Congress has provided that when there is disagreement between the
physician on the part of the United States and that of the employee, the Secretary shall appoint a
third physician who shall make an examination.8 The Board has noted that the appointment of a
referee physician under this section is mandatory in cases where there is such disagreement and
that failure of OWCP to properly appoint a medical referee may constitute reversible error.9
In cases arising under section 8123(a), the Board has long recognized the discretion of
the Director to appoint physicians to examine claimants under FECA in the adjudication of
claims.10 FECA does not specify how the appointment of a medical referee is to be
accomplished. Moreover, it is silent as to the qualifications of the physicians to be considered.11
The implementing federal regulations, citing to the Board’s decision in James P. Roberts,
provide that development of the claim is appropriate when a conflict arises between medical
opinions of virtually equal weight.12
Congress did not address the manner by which an impartial medical referee is to be
selected. Rather, this was left to the expertise of the Director in administering the compensation
7

Docket No. 09-1769.

8

5 U.S.C. § 8123(a).

9

Tony F. Chilefone, 3 ECAB 67 (1949).

10

See William C. Gregory, 4 ECAB 6 (1950).

11

See Melvina Jackson, 38 ECAB 443 (1987).

12

20 C.F.R. § 10.321(a); James P. Roberts, 31 ECAB 1010 (1980).

6

program created under FECA.13 It is an established principle, however, that FECA is a remedial
statute and should be broadly construed in favor of the employee to effectuate its purpose and not
in derogation of an employee’s rights.14 The primary rule of statutory construction is to give
effect to legislative intent and, in arriving at intent; it is well settled that the words in a statute
should be construed according to their common usage.15
Under the Federal (FECA) Procedure Manual, the Director has exercised discretion to
implement practices pertaining to the selection of the impartial medical referee. Unlike second
opinion physicians, the selection of referee physicians is made from a strict rotational system.16
OWCP will select a physician who is qualified in the appropriate medical specialty and who has
no prior connection with the case.17 Physicians who may not serve as impartial specialists
include those employed by, under contract to or regularly associated with federal agencies;18
physicians previously connected with the claim or claimant or physicians in partnership with
those already so connected19 and physicians who have acted as a medical consultant to OWCP.20
The fact that a physician has conducted second opinion examinations in connection with FECA
claims does not eliminate that individual from serving as an impartial referee in a case in which
he or she has no prior involvement.21
In turn, the Director has delegated authority to each district OWCP for selection of the
referee physician by use of the Medical Management Application within the Integrated Federal
Employees’ Compensation Systems (iFECS).22 This application contains the names of
physicians who are Board-certified in over 30 medical specialties for use as referees within
appropriate geographical areas.23 The Medical Management Application in iFECS replaces the
prior Physician Directory System (PDS) method of appointment.24 It provides for a rotation
among physicians from the American Board of Medical Specialties, including the medical

13

See, e.g., Harry D. Butler, 43 ECAB 859, 866 (1992) (The Director delegated discretion in determining the
manner by which permanent impairment is evaluated for schedule award purposes).
14

Stephen R. Lubin, 43 ECAB 564, 569 (1992), citing Erin J. Belue, 13 ECAB 88 (1961) and Samuel Berlin, 4
ECAB 39 (1950).
15

Erin J. Belue, id. See also Sutherland Stat. Const. § 65.03, 239-40 (4th ed. 1986).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).

17

Id. at Chapter 3.500.4(b)(1).

18

Id. at Chapter 3.500.4(b)(3)(a).

19

Id. at Chapter 3.500.4(b)(3)(b).

20

Id. at Chapter 3.500.4(b)(3)(c).

21

See note to id.

22

Id. at Chapter 3.500.4(b)(6).

23

Id. at Chapter 3.500.4(b)(6)(a).

24

Id. at Chapter 3.500.5.

7

boards of the American Medical Association, and those physicians Board-certified with the
American Osteopathic Association.25
Selection of the referee physician is made through use of the application by a medical
scheduler. The claims examiner may not dictate the physician to serve as the referee examiner.26
The medical scheduler imputes the claim number into the application, from which the claimant’s
home zip code is loaded.27 The scheduler chooses the type of examination to be performed
(second opinion or impartial referee) and the applicable medical specialty.28 The next physician
in the roster appears on the screen and remains until an appointment is scheduled or the
physician is bypassed. If the physician agrees to the appointment, the date and time are entered
into the application. Upon entry of the appointment information, the application prompts the
medical scheduler to prepare a Form ME023, appointment notification report for imaging into
the case file.29 Once an appointment with a medical referee is scheduled the claimant and any
authorized representative is to be notified.30
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. The procedures
contemplate that the impartial medical specialists will be selected on a strict rotating basis in
order to negate any appearance that preferential treatment exists between OWCP and a particular
physician.31 OWCP has an obligation to verify that it selected an impartial medical specialist in
a fair and unbiased manner. It maintains records for this very purpose.32
The schedule award provision of FECA33 and its implementing regulations34 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
25

Id. at Chapter 3.500.5(a).

26

Id. at Chapter 3.500.5(b).

27

Id. at Chapter 3.500.5(c).

28

Id. The roster of physicians is not made visible to the medical scheduler under the application. The medical
scheduler may update information pertaining to whether the selected physician can schedule an appointment in a
timely manner and, if not, will enter an appropriate bypass code. Id. at Chapter 3.500.5(e-f). Upon entry of a
bypass code, the Medical Management Application will present the next physician based on specialty and zip code.
29

Id. at Chapter 3.500.5(g). The ME023 serves as documentary evidence that the referee appointment was
scheduled through the Medical Management Application rotational system. Should an issue arise concerning the
selection of the referee specialist, a copy of the ME023 may be reproduced and copied for the case record.
30

Id. at Chapter 3.500.4(d). Notice should include the existence of a conflict in the medical evidence under
section 8123; the name and address of the referee physician with date and time of appointment; a warning of
suspension of benefits under section 8123(d) and information on how to claim travel expenses.
31

Raymond J. Brown, 52 ECAB 192 (2001).

32

M.A., Docket No. 07-1344 (issued February 19, 2008).

33

5 U.S.C. § 8107.

34

20 C.F.R. § 10.404 (1999).

8

loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.35 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.36
In determining impairment for the upper and lower extremities under the sixth edition of
the A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the
upper and lower extremities to be rated. Reference is made to tables relating to the parts of the
body involved, including in the present case, Table 15-2 (Digit Regional Grid), Table 15-3 (Wrist
Regional Grid) and Table 16-3 (Knee Regional Grid).37 After the Class of Diagnosis (CDX) is
determined from the relevant grid, the Net Adjustment Formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).38 Under Chapter 2.3, evaluators are directed to provide reasons
for their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.39
It is well established that in determining the amount of a schedule award for a member of
the body that sustained an employment-related permanent impairment, preexisting impairments of
the body are to be included.40 However, when a claimant does not demonstrate any permanent
impairment caused by the accepted exposure, the claim is not ripe for consideration of any
preexisting impairment.41 The Board has held that an impairment rating that is not based on
reasonably current examination findings is of reduced probative value.42

35

Id.

36

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
37

See A.M.A., Guides (6th ed. 2009) 391, 395, 509, Table 15-2, Table 15-3 and Table 16-3.

38

Id. at 515-22.

39

Id. at 23-28.

40

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3(a)(3) (January 2010). This portion of OWCP procedure provides that the impairment rating
of a given scheduled member should include “any preexisting permanent impairment of the same member or function.”
41

Thomas P. Lavin, 57 ECAB 353 (2006).

42

See W.M., Docket No. 12-773 (issued March 29, 2013) (where the Board found that a physician’s 2010
impairment opinion, seeking to update a prior report based on 2004 findings, constituted stale medical evidence);
P.S., Docket No. 12-649 (issued February 14, 2013) (the Board found a physician’s impairment opinion of reduced
probative value where the physician relied on three year old findings to update his impairment rating).

9

ANALYSIS
OWCP accepted that on October 17, 2002 appellant sustained trigger finger of his left
second and third fingers and sprains/strains of his left hand and his left third and fourth fingers.
It also accepted that on June 21, 2003 he sustained a right knee sprain, left wrist sprain and
lumbar strain. Appellant received schedule awards for a total left arm impairment of four
percent and a schedule award for a total right leg impairment of two percent, but he later claimed
entitlement to additional schedule award compensation.
OWCP properly determined that there was a conflict in the medical evidence regarding
the extent of appellant’s left arm and right leg impairment and referred appellant to Dr. Simon, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion on the
extent of his permanent impairment.43 In a July 26, 2011 report, Dr. Simon determined that
appellant had no permanent impairment of his left arm and right leg.
Before OWCP and on appeal, counsel contends that Dr. Simon was not properly selected
as the impartial medical specialist and, therefore, OWCP improperly relied on his report in
making its schedule award determination. It has an obligation to verify that it selected Dr. Simon
in a fair and unbiased manner and it maintains records for this very purpose.44 The record
contains a July 7, 2011 ME023 iFECS report, produced under the Medical Management
Application system, stating that an impartial medical examination was scheduled with
Dr. Simon. The record also contains bypass screen shots for other physicians, including
Dr. Rekant, who was bypassed because he only specialized in hand injuries, Dr. Rushton, who
was bypassed because he was too busy to schedule any appointments at that time and Drs. Jelen,
Stein and Trager, who were bypassed because they did not perform impairment evaluations.
The Board finds that OWCP presented documentation which provided valid reasons for
bypassing physicians and that it properly utilized its Medical Management Application system in
selecting Dr. Simon as the impartial medical examiner. The Board has placed great importance
on the appearance as well as the fact of impartiality and only if the selection procedures which
were designed to achieve this result are scrupulously followed may the selected physician carry
the special weight accorded to an impartial specialist.45 As OWCP has met its affirmative
obligation to establish that it properly followed its selection procedures, the Board finds that
counsel’s argument is not substantiated.46

43

The conflict was created between Dr. Diamond, an attending osteopath, and an OWCP medical adviser.

44

See supra note 32.

45

See N.C., Docket No. 12-1718 (issued April 11, 2013); T.T., Docket No. 12-1358 (issued April 11, 2013); P.B.,
Docket No. 12-1393 (issued December 18, 2012).
46

It should be noted that, in a September 27, 2011 decision, the Board found that Dr. Resnick, a Board-certified
orthopedic surgeon who previously served as an impartial medical specialist, was not properly selected through the
rotational system to serve in that capacity.

10

The Board finds that the July 26, 2011 report of Dr. Simon establishes that appellant did
not sustain permanent impairment under the sixth edition of the A.M.A., Guides. OWCP
properly denied appellant’s claim for additional compensation.
In a July 26, 2011 report, Dr. Simon found that appellant did not have any permanent
impairment of his left arm or right leg under the standards of the sixth edition of the A.M.A.,
Guides. He provided an extensive history of appellant’s medical problems, including appellant’s
accepted injuries and noted ranges of motion for his extremities, including his digits, wrists and
knees. Dr. Simon found that appellant’s work-related conditions had resolved by explaining that
he did not have any objective findings that confirmed these conditions. He noted that, using the
Digit Regional Grid of Table 15-2 on page 391, appellant’s sprain/strain of the 3rd and 4th fingers
of the left hand fell under class 0. This class 0 finding was not ratable for impairment and there
were no applicable adjustment modifiers under class 0. Dr. Simon thus concluded that the
residual impairment of the 3rd and 4th fingers was zero percent. Using the Wrist Grid of Table
15-3 on page 395, he indicated that appellant’s wrist sprain fell under class 0 which was not
ratable and did not require adjustments modifiers. Therefore, there was a zero permanent
impairment for wrist sprain. Utilizing the Knee Regional Grid of Table 16-3 on page 509,
appellant’s right knee strain fell under class 0. Dr. Simon noted that adjustments were not
required for class 0 and that the impairment of the right leg due to strain/sprain was zero percent.
He further properly noted that there were no accepted peripheral nerve injuries and therefore no
impairment of the lower extremities for peripheral nerve injuries.47
Before OWCP and on appeal, counsel argued that a November 28, 2011 report of
Dr. Diamond showed that appellant had nine percent permanent impairment of his right leg.
However, the Board finds that this report constitutes stale medical evidence because
Dr. Diamond took his examination findings from July 2004 and applied the standards of the sixth
edition of the A.M.A., Guides more than seven years later.48 On appeal, counsel also argued that
appellant had a preexisting right S1 radiculopathy (evidenced by diagnostic testing from
September 2003) which should have been taken into account by Dr. Simon. However, when a
claimant does not demonstrate any permanent impairment caused by the accepted exposure, the
claim is not ripe for consideration of any preexisting impairment.49
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

47

Moreover, on August 7, 2011, Dr. Slutsky, a Board-certified occupational medicine physician serving as an
OWCP medical adviser, stated that he agreed with Dr. Simon that appellant did not have any permanent impairment
of his left arm and right leg.
48

See supra note 42.

49

See supra note 41. On appeal, counsel argued that OWCP should have accepted the impairment rating of
Dr. Collier, a Board-certified orthopedic surgeon. However, the opinion of Dr. Simon constituted the most recent,
well-rationalized impairment rating of record by an impartial specialist. Dr. Collier did not provide a rationalized
medical opinion explaining how the observed right leg deficits were related to a continuing accepted work injury.

11

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a four percent permanent impairment of his left arm and a two percent permanent
impairment of his right leg, for which he received schedule awards.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 27, 2012 is affirmed.
Issued: August 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

